Case: 12-12734    Date Filed: 02/06/2013   Page: 1 of 4




                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                No. 12-12734
                            Non-Argument Calendar
                          ________________________

                           Agency No. A079-668-463

LI-JIAO CHEN,
a.k.a. Chung Hung Chen,

                                                                        Petitioner,

                                   versus

US ATTORNEY GENERAL,

                                                                      Respondent.
                          ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                              (February 6, 2013)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Li-Jiao Chen, whose true name is said to be Rong Huang, proceeding

through counsel, petitions for review of the Board of Immigration Appeals’
              Case: 12-12734    Date Filed: 02/06/2013   Page: 2 of 4

(“BIA”) decision denying her motion to reopen the proceedings on her application

for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”). In her initial application, filed in 2002, Chen sought asylum

because Chinese family planning officers were allegedly after her for marrying in

secret and before she was of legal age to do so. The Immigration Judge (“IJ”)

denied Chen’s application because he found that she did not sufficiently or

persuasively show past persecution, and, in 2004, the BIA affirmed the IJ’s

decision. In her motion to reopen, filed in 2012, Chen claims to have converted to

Christianity and argues that conditions for Christians have worsened in China since

her initial asylum application. The BIA concluded that her motion was untimely,

and that she had not shown a change in country conditions, but merely a change in

personal circumstances. On appeal, Chen argues that the BIA erred in concluding

that she had not shown changed country conditions. After thorough review, we

deny the petition.

      We review the denial of a motion to reopen for abuse of discretion. Zhang

v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009). Our review is limited to

determining whether the BIA exercised its discretion in an arbitrary or capricious

manner. Id. The movant bears a heavy burden because motions to reopen are

especially disfavored in removal proceedings. Id.




                                        2
              Case: 12-12734     Date Filed: 02/06/2013   Page: 3 of 4

      Under the Immigration and Nationality Act (“INA”), a “motion to reopen

shall be filed within 90 days of the date of entry of a final administrative order of

removal,” subject to certain exceptions. 8 U.S.C. 1229a(c)(7)(C)(i). The 90-day

period for filing a motion to reopen has been characterized as mandatory and

jurisdictional. Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1150 (11th Cir. 2005).

However, the 90-day time limit does not apply if the motion to reopen is “based on

changed circumstances arising in the country of nationality or in the country to

which deportation has been ordered, if such evidence is material and was not

available and could not have been discovered or presented at the previous hearing.”

8 C.F.R. § 1003.2(c)(3)(ii). Nonetheless, an alien cannot avoid the requirement of

changed country conditions by showing only a change in personal circumstances.

Zhang, 572 F.3d at 1319.

      Here, Chen has not shown that the BIA acted arbitrarily or capriciously in

determining that she had not shown changed country conditions. Chen’s motion

came eight years after the BIA’s final decision. The BIA determined -- after

considering the proffered 2009 and 2010 Country Reports on China, a

congressional commission report on China, China Aid Association reports, and

various media reports -- that Chen had not shown a change in country conditions

since the time of her original hearing. The 2001 Country Report notes that China’s

respect for religious freedom remained poor and that crackdowns on unregistered


                                         3
              Case: 12-12734   Date Filed: 02/06/2013   Page: 4 of 4

groups, including underground Protestant groups, continued. The 2001 Report also

states, however, that official repression against underground protestant groups in

Chen’s home province of Fujian “eased somewhat.” In her initial brief, Chen

quotes a 2003 Country Report that authorities “particularly targeted” unofficial

Catholic churches in Fujian province. But this focus is misplaced because the

2003 report is nine years out of date and this limited reference does not show

changed country conditions relative to the time of Chen’s hearing. Additionally,

the more recent 2009 and 2010 Reports emphasize harassment of house church

leaders and members in other areas, but they do not mention Fujian province.

      Beyond that, Chen focuses on general reports of intolerance, harassment,

and persecution of unauthorized religious groups in China -- from the State

Department and the media -- but Chen does not show how these reports indicate a

worsening of conditions in Fujian province and has not shown any such change in

China generally. Because the State Department and media reports did not clearly

indicate that conditions for members of house churches in Fujian province or

China as a whole are currently worse than they were in 2001, the BIA did not act

arbitrarily or capriciously in determining that Chen had not shown changed country

conditions. Accordingly, we deny the petition.

      PETITION DENIED.




                                        4